PER CURIAM.
Upon considering the briefs, record, and oral argument, we find no reversible error.
In determination of just compensation to be awarded for business damages in an eminent domain proceeding, jury’s verdict must be within range of evidence adduced at trial, and be an amount not lower than lowest nor higher than highest figure supported by the evidence. Sallas v. State Road Department of Florida, 220 So.2d 378 (Fla.App. 1st, 1969).
Accordingly, the final judgment is affirmed.
McCORD, Acting C. J., and MILLS and SMITH, JJ., concur.